DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2. 	Applicant’s arguments, see Remarks, Page 4 Para 3-Page 6 Para 1, filed on 10/13/2021, with respect to claims 15-20 have been fully considered and are persuasive.  
Allowable Subject Matter
3. 	Claims 15-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 15,  D’Angelo et al. (US Pat 6005378, referred as “Kevin” in last Office Action, sent out on 07/14/2021) teaches (Fig. 1b-c) a reference voltage circuit comprising: one or more depletion type transistors (32, 36); one or more enhancement type transistors (34, 38) which is connected in series with the depletion type transistor (at node 44 and/or output 66); and an output terminal (at node 44 and/or output 66, both output reference voltage) directly coupled to the location where the enhancement type transistor (34, 38) is connected in series with the depletion type transistor (32, 36), the output terminal configured to output the reference voltage of the reference voltage circuit,  at least one of the depletion type transistor (32, 36) and the enhancement type transistor (34, 38) being comprised of a plurality of transistors, and the one or more depletion type transistors (32, 36) and the one or more enhancement type transistors (34, 38) being arranged in the form (in series diode configuration).
However, Miyakoshi et al. (US Pub 2014/0284714) teaches (Fig, 1, 8, Para 3, 14, 18, 22 and 70) the form using common centroid configurations for two transistors (individual units 805 formed of a sense switch 803 and a main switch 804 are disposed point-symmetrically to each other. Hence, the center of gravity of all the disposed main switches and sense switches can be positioned at the center of the IC chip- PARA 70; and two transistor unit cells of same or different sizes, where one unit may comprise of one single switch, where other unit one comprising plural switches, and as each one distributed or positioned on the substrate uniformly and line/point symmetrically, in order to create common centroid, ABSTRACT).
at least one of the depletion type transistor and the enhancement type transistor being comprised of a plurality of transistors two-dimensionally arranged along a first direction and a second direction, and the one or more depletion type transistors and the one or more enhancement type transistors which are arranged in the form of a common centroid (common center of mass), and of which the one or more depletion type transistors face to the one or more enhancement type transistors across each of a first line and a second line, where the first line is parallel to the first direction and the second line is parallel to the second direction”.
Claims 16-20 are depending on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached M-TH 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        10/26/2021

/KEVIN J COMBER/Primary Examiner, Art Unit 2839